Kathryn L. VandenBerg, Assistant Appellant Defender, Glenn Gerding, Appellate Defender, For Lewis, Robert Dwayne
Milind Kumar Dongre, Attorney at Law, Raleigh, Susan I. Doyle, District Attorney, For State of North Carolina
Daniel P. O'Brien, Special Deputy Attorney General
Thomas J. Campbell, Assistant Attorney General
The following order has been entered on the joint motion filed on the 13th of December 2018 to Consolidate:
"Motion Allowed by order of the Court in conference, this the 19th of December 2018."